Citation Nr: 0027663	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for residual of a 
laceration of the right hand, currently rated as zero percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1960.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to a 
compensable evaluation for residuals of a laceration of the 
right hand.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement in September 
1998.  The RO issued a statement of the case in November 1988 
and received the veteran's substantive appeal in November 
1998.

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained. 

2.  The residuals of a laceration of the right hand are 
manifested a well-healed scar on the dorsum of the right hand 
with no evidence of any impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
laceration of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.1, 
4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

In an April 1964 rating decision, the RO established service 
connection for a right hand injury, noting that the veteran 
had fallen during active service and had sustained a cut 
flexor tendon, which left a residual scar on the dorsum of 
the right hand.  A noncompensable rating was assigned under 
Diagnostic Code 7804 for the residual scar.  

The veteran requested that the right hand be re-evaluated in 
March 1998.  He reported private medical treatment from Dr. 
Peter Tanzer.

VA examined the veteran in May 1998; however, the report is 
focused on cervical spine complaints.  X-rays of the right 
hand showed an old healed fracture of the distal shaft of the 
distal phalanx of the right little finger with no significant 
arthritic changes or findings incident to the service-
connected injury to the dorsum of the right hand.  

A June 1998 VA treatment report reflects that the veteran 
reported dorsal wrist pain and paresthesia in the fingers of 
the right hand that had persisted since the time of the in-
service tendon injury.  An electromyography study revealed a 
normal right hand.  

A July 1998 VA clinical report notes right hand and elbow 
pain and other sensory disturbance in the forearm and fourth 
and fifth digits.  The examiner felt that the condition was 
consistent with ulnar nerve entrapment.  

The RO obtained an X-ray of the right hand taken in March 
1996 by Dr. Tanzer that was normal.  The RO also received 
other clinical treatment reports dated in 1998 from Dr. 
Tanzer.  Of these, only a July 1998 report was relevant.  The 
report reflects Tylenol 3 and Percocet for right hand pain 
involving the metacarpophalangeal (MCP) joint, the wrist, and 
the proximal interphalangeal (PIP) joint.

In a September 1998 rating decision, the RO denied a claim 
for a compensable rating for residuals of a right hand 
laceration.  In that decision, the RO noted that none of the 
defects found on examination were attributable to the prior 
laceration.

A December 1998 VA treatment report reflects right forearm 
pain extending down to the hand that had been felt for the 
recent 4 to 5 years.  The assessment was right lateral elbow 
epicondylitis.  An April 1999 report notes diffuse 
osteoarthritic pain of the right forearm, wrist, and hand.  

The veteran underwent a VA hand, thumb, and finger 
examination in March 2000.  The examination report reflects 
that the claims file was not available for review.   The 
examiner reported that the veteran was right handed.  The 
veteran reported that during active service he slipped and 
lacerated the back of the right hand.  His current symptoms 
included near continuous right hand pain that increased with 
activity.  He did not report any palmar injury of the right 
hand.  The examiner found no wasting or tenosynovitis in the 
distal forearm on either side or any synovitis in the wrist, 
hand, or fingers.  There was a one-inch transverse scar on 
the dorsum of the right hand.  The tendons of the right hand 
were visibly intact without defect or deformity.  The right 
hand and fingers had full range of motion.  There was no 
tenderness to palpation.  Grip strength was reduced somewhat 
on the right.  Tinel's sign was present over the median nerve 
on the right and Phalen's test caused mild dysesthesia that 
traveled into the palm.  X-rays suggested mild osteoarthritic 
changes at the carpometacarpal joint of each thumb with 
slight endplate sclerosis, mild reduction in joint space and 
small osteophyte formation.  The remainder of the hand was 
normal.  The diagnoses were healed laceration with no 
objective evidence of functional deficit or physical 
impairment as a result of that laceration.  The examiner felt 
that the findings suggested carpal tunnel syndrome and felt 
that there was no residual attributable to the service-
connected disorder.  The examiner went on to report that any 
excess fatigability, reduction in strength, or loss of 
coordination did not stem from the service-connected 
disorder.  

II.  Legal Analysis

The claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant evidence for equitable disposition of 
the claim has been obtained.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The residuals of a laceration of the right hand are 
manifested by a well-healed scar on the dorsum of the right 
hand with no evidence of any impairment.  Complaints of pain 
and evidence of carpal tunnel syndrome, neuropathy and 
reduced grip strength were attributed to other, non-service-
connected disorders and cannot be considered in the rating 
assigned for the service-connected disorder.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, tender, painful, or burn scars are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).   The schedule does not provide a 
zero percent evaluation under Diagnostic Code 7804.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

Comparing the veteran's symptoms to the criteria of 
Diagnostic Code 7804, the Board finds that the requirements 
for a compensable rating are not more nearly approximated.  
Hence, a noncompensable evaluation is warranted.  After 
consideration of all the evidence, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

38 C.F.R. § 3.321(b)(1) (1999) provides that where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalization as to render 
impractical the application of the regular schedular 
standard, the RO is to submit the claim to the Director, 
Compensation and Pension Service.  In other words, this 
provision provides that where the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability, an extraschedular 
evaluation will be considered.

In this case, the veteran has not alleged that the rating 
schedule would be inadequate to compensate him no has he 
alleged that the right hand dorsum scar is so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an evaluation on an extra-schedular basis.  Therefore, 
further consideration under 38 C.F.R. § 3.321(b) (1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88. 95-6 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a compensable rating for residual of a 
laceration of the right hand is denied.  



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

